Citation Nr: 0611772	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Validity of indebtedness to the Department of Veterans 
Affairs for overpayment of compensation for a dependent 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from February 1966 to December 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO determined that the veteran had been 
overpaid compensation for a dependent spouse he had divorced 
many years before.  He was found at fault in the creation of 
this indebtedness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has contested the validity/creation of his VA 
indebtedness for overpayment of compensation for a dependent 
spouse.  He claims that he timely notified VA of his divorce 
from his first spouse in 1993.  While the veteran was 
notified of his indebtedness by letter issued in May 2003, a 
review of the claims file fails to show any notification to 
the veteran of the amount of indebtedness.  This amount is 
not even discussed in the Statement of the Case (SOC) issued 
in October 2003.  Without clear information on the amount of 
indebtedness owed for what periods, the Board is unable at 
this time to render an equitable determination in this case.  
See VAOPGCPREC 6-98; see also Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991) (A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.)  
In addition, the veteran has a substantive right to 
notification of the amount of his VA indebtedness, and for 
what periods, in order to effectively pursue his appeal.  On 
remand, the Agency of Original Jurisdiction (AOJ) must 
prepare an audit of the amount the veteran is indebted to VA 
for overpayment of compensation for his first dependent 
spouse.  This information must be placed in the claim files 
and the findings of this audit must be provided to the 
veteran and his representative.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct an audit of the 
veteran's alleged indebtedness to VA for 
overpayment of compensation for his first 
dependent spouse.  Once completed, this 
information must be associated with the 
claims file and the veteran and his 
representative must receive notification 
of the findings of this audit.

2.  Thereafter, readjudicate the claim on 
appeal with application of all appropriate 
laws and regulations.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, then issue a 
Supplemental Statement of the Case (SSOC).  
A reasonable period of time for a response 
from the veteran and his representative 
should be afforded after the issuance of 
the SSOC.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






